Citation Nr: 0117444	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  99-08 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for sexual dysfunction.

2.  Entitlement to service connection for incontinence.

3.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a back injury for the period from December 16, 
1992 through June 18, 1998.

4.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a back injury for the period from June 19, 1998.


REPRESENTATION

Veteran represented by:  Montana Veterans Affairs Division



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active air service from November 1971 to 
November 1975.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Fort Harrison Regional Office (RO).  By 
April 1993 rating decision, the RO denied service connection 
for residuals of a right hand crushing injury, residuals of a 
back injury, and residuals of exposure to petrochemicals.  
The veteran appealed that determination and in July 1995, the 
Board remanded the matter for additional development of the 
evidence.  

While the matter was in remand status, in February 1997, the 
veteran testified before a Hearing Officer at the RO; by 
April 1997 decision, the RO granted service connection for 
residuals of a crushing injury to the tip of the right ring 
finger with variable numbness and cold sensitivity, and 
assigned it an initial noncompensable rating.  The grant of 
service connection for this disability constitutes a full 
award of the benefit sought on appeal with respect to that 
issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  However, the veteran thereafter perfected an appeal 
with respect to the initial rating assigned by the RO for 
residuals of a crushing injury to the right ring finger.  

In December 1997, the Board denied a compensable schedular 
rating for residuals of a crushing injury to the right ring 
finger and service connection for residuals of exposure to 
petrochemicals; however, service connection for residuals of 
a back injury, to include as symptomatic spondylolysis and 
low back strain, was granted.  While the veteran was notified 
of his rights, he did not appeal the Board's decision to the 
U.S. Court of Appeals for Veteran's Claims (Court).  Thus, 
that decision is final.  38 U.S.C.A. § 7104(b) (West 1991 & 
Supp. 2000); 38 C.F.R. § 20.1100 (2000).

Also in the December 1997 decision, the Board found that the 
evidence of record raised the issue of entitlement to an 
extraschedular rating for residuals of a crushing injury to 
the right ring finger and remanded that matter to the RO for 
additional development and consideration.  

By June 1998 rating decision, the RO effectuated the Board's 
decision awarding service connection for a back disability 
and assigned it an initial noncompensable rating, effective 
December 16, 1992, the date of receipt of the veteran's 
claim.  As he subsequently perfected an appeal with respect 
to the initial rating assigned by the RO for his back 
disability, the issue of entitlement to an initial 
compensable rating for that disability, is currently before 
the Board.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Thus, the propriety of the rating from its effective date 
through the point in which a final resolution of the issue 
has been reached, is currently in appellate status.  Id. at 
126 (holding that separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings).  

Following additional action by the RO, in a September 1998 
decision, the Board denied an extraschedular evaluation for 
residuals of a crushing injury to the right ring finger.  
Although notified of his appeal rights, the veteran did not 
appeal the Board's decision to the Court; the decision is, 
therefore, final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100 
(2000).  It is noted that the veteran did file three motions 
for reconsideration of the Board's decision, all of which 
were denied.  He also contacted the RO in September 1998 and 
complained that the Board's September 1998 decision 
"demonstrates the absence of my clearly and timely filed 
statement of an inadequate exam conducted."  He indicated 
that he "reiterate[d] this information to the VA so that 
this will officially be on record in support of my claim for 
increase ratings of my disabilities."  

The RO accepted the veteran's letter as a request for 
increased rating.  By February 1999 rating decision, the RO 
denied a compensable rating for residuals of a crush injury 
to the right hand.  The veteran did not appeal the RO 
determination; thus, the issue of entitlement to an increased 
rating for residuals of a crush injury to the right hand is 
not in appellate status and will not be addressed by the 
Board.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (2000).

Also in February 1999, the RO increased the rating for the 
veteran's back disability to 20 percent, effective June 19, 
1998.  The veteran submitted several subsequent statements 
indicating that he disagreed with both the 20 percent rating 
and the effective date of the increase.  It is noted that the 
RO has indicated that one of the issues on appeal is 
entitlement to an effective date earlier than June 19, 1998 
for the 20 percent rating for the veteran's low back 
disability.  However, as noted above, as the veteran appealed 
the initial rating assigned his back disability, the 
propriety of the rating from its effective date through the 
point in which a final resolution of the issue has been 
reached, is currently in appellate status.  Thus, the Board's 
consideration of whether the veteran is entitled to an 
increased initial rating will include consideration of 
whether he is entitled to a higher rating prior to June 19, 
1998.  Fenderson, supra; see also AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant filed a Notice of Disagreement as to 
an RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

By September 1999 rating decision, the RO denied the 
veteran's claims of service connection for incontinence and 
sexual dysfunction, both of which he claimed were secondary 
to his service-connected back disability.  He duly appealed 
that decision.


REMAND

In connection with this appeal, the veteran requested and was 
scheduled for a hearing before a member of the Board in 
Washington, D.C.  He was notified of the time and date of the 
hearing by March 2001 letter, but in April 2001, he withdrew 
his hearing request in writing and asked that the Board 
"review my claim's folder in its entirety and to notify me 
of their final determination."  However, attached to that 
statement was a VA Form 9 on which he indicated his desire to 
appear at a Travel Board hearing at the RO.  He also noted 
that he wished to appear before a local Hearing Officer at 
the RO "before my records are certified and placed on the 
docket" at the Board.  

A hearing on appeal will be granted if a veteran, or his or 
her representative, expresses a desire to appear in person.  
38 C.F.R. § 20.700 (2000).  The importance of responding to a 
request for a hearing is recognized under 38 C.F.R. § 
20.904(a)(3) (2000), as a Board decision may be vacated when 
there is a prejudicial failure to afford an appellant a 
personal hearing.  

Although the veteran's March 2001 VA Form 9 contained only 
argument with respect to an increased rating for his low back 
disability, given the procedural history of this case, the 
Board feels that it is prudent to clarify the veteran's 
wishes with respect to whether he is requesting a travel 
Board hearing and/or a local hearing on all issues on appeal, 
or just the issue of entitlement to an increased rating for 
his back disability.

In order to ensure full compliance with due process 
requirements, the case is remanded for the following:

The RO should contact the veteran for 
clarification of whether he still desires 
a Travel Board hearing and/or a local 
hearing and, if so, what issues he 
intends to address at the hearing(s).  If 
he confirms his Board hearing request, he 
should be scheduled, in accordance with 
appropriate procedures, for a personal 
hearing before a traveling member of the 
Board at the RO.  38 U.S.C.A. § 7107 
(West 1991 & Supp. 2000).  A copy of the 
notice to the veteran of the scheduling 
of the hearing should be placed in the 
record, keeping in mind the 30-day 
advance notice requirement of 38 C.F.R. § 
19.76 (2000).  If he requests a local 
hearing, appropriate action should be 
taken accordingly.

The case should then be returned to the Board for further 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matters remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 


